                 Case 2:20-sw-00003-DB Document 4 Filed 05/29/20 Page 1 of 1

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 CAMERON L. DESMOND
   Assistant United States Attorney
 3 501 I Street, Suite 10-100                                               FILED
   Sacramento, CA 95814                                                    May 29, 2020
 4 Telephone: (916) 554-2700                                            CLERK, U.S. DISTRICT COURT
                                                                      EASTERN DISTRICT OF CALIFORNIA
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                             IN THE UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11   IN THE MATTER OF THE APPLICATION                CASE NO: CASE NO: 2:20-SW-0003 DB
     OF THE UNITED STATES OF AMERICA
12   FOR SEARCH WARRANT CONCERNING:                  ORDER TO UNSEAL SEARCH WARRANT
                                                     AND SEARCH WARRANT AFFIDAVIT
13   THE CELLULAR TELEPHONE ASSIGNED
     CALL NUMBER (831) 566-3898.
14

15
            Upon application of the United States of America and good cause having been shown,
16
            IT IS HEREBY ORDERED that the file in the above-captioned matter be, and is, hereby ordered
17
     unsealed.
18

19
      Dated:     05/29/2020
20                                                        The Honorable Deborah Barnes
                                                          UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26

27

28

      ORDER TO UNSEAL SEARCH WARRANT AND
      SEARCH WARRANT AFFIDAVIT                        1
